Case 1:20-cv-06067-EK-RER Document 1 Filed 12/14/20 Page 1 of 17 PageID #: 1




LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
148 West 24th Street, Eighth Floor
New York, NY 10011
Tel.: 212-465-1188
Fax: 212-465-1181
Attorneys for Plaintiff, FLSA Collective Plaintiffs
and the Class

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


PHIL CAPPADORA,
on behalf of himself,
FLSA Collective Plaintiffs                                         Case No:
and the Class,

                    Plaintiff,                                     CLASS AND
                                                                   COLLECTIVE
                    v.                                             ACTION COMPLAINT

                                                                   Jury Trial Demanded
COSTCO WHOLESALE CORPORATION, and
KARIM ZEFFOUNI,

                     Defendants.



       Plaintiff PHIL CAPPADORA (“Plaintiff CAPPADORA”) (“Plaintiff”), on behalf of

himself and others similarly situated, by and through his undersigned attorneys, hereby file this

Class and Collective Action Complaint against COSTCO WHOLESALE CORPORATION

(“Defendant COSTCO”) (“Corporate Defendant”), and KARIM ZEFFOUNI (“Defendant

ZEFFOUNI” and together with the Corporate Defendants, “Defendants”), and states as follows:




                                                 1
Case 1:20-cv-06067-EK-RER Document 1 Filed 12/14/20 Page 2 of 17 PageID #: 2




                                        INTRODUCTION

       1.      Plaintiffs allege, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C.

§§201 et. seq. (“FLSA”), that they and others similarly situated are entitled to recover from

Defendants: (1) unpaid wages due to time shaving, (2) liquidated damages, and (3) attorneys’ fees

and costs.

       2.      Plaintiffs further allege that, pursuant to the New York Labor Law (“NYLL”), they

and others similarly situated are entitled to recover from Defendants: (1) unpaid wages due to time

shaving, (2) statutory penalties, (3) liquidated damages, and (4) attorneys’ fees and costs.

       3.      Plaintiff CAPPADORA alleges, pursuant to 29 U.S.C. § 215(a)(3) and NYLL §

215(1)(a)(i), that due to Defendants’ retaliation against her, she is entitled to recover from

Defendants: (1) compensatory damages, (2) punitive damages, (3) attorneys’ fees and costs, and

all other penalties the Court deems appropriate.

                                    JURISDICTION AND VENUE

       4.      This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b), 28

U.S.C. §§1331, 1337 and 1343, and has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. §1367.

       5.      Venue is proper in the Eastern District pursuant to 28 U.S.C. §1391.

                                            PARTIES

       6.      Plaintiff CAPPADORA, for all relevant time periods, was a resident of Queens

County, New York.

       7.      Corporate Defendant COSTCO WHOLESALE CORPORATION is a worldwide

business corporation organized under the laws of the State of Washington with an address for service

of process at CT CORPORATION SYSTEM 28 LIBERTY ST., NEW YORK, NY 10005, and a




                                                   2
Case 1:20-cv-06067-EK-RER Document 1 Filed 12/14/20 Page 3 of 17 PageID #: 3




principal place of business located at COSTCO WHOLESALE CORPORATION ATTN:

LICENSING 999 LAKE DR., ISSAQUAH, WA 98027.

       8.      Corporate Defendant owns wholesale clubs worldwide.

       9.      Individual Defendant KARIM ZEFFOUNI is a branch manager of Corporate

Defendant COSTCO WHOLESALE CORPORATION. Defendant ZEFFOUNI exercises

operational control as it relates to all employees including Plaintiff, FLSA Collective Plaintiffs

and the Class. Defendant ZEFFOUNI frequently visits the wholesale club. He exercises—and also

delegates to managers and supervisors—the power to (i) fire and hire, (ii) determine rate and

method of pay, (iii) set employee schedules, and (iv) otherwise affect the quality of employment,

including those of Plaintiff, FLSA Collective Plaintiffs and the Class. At all relevant times,

employees of the wholesale club could complain to Defendant ZEFFOUNI directly regarding any

of the terms of their employment, and Defendant ZEFFOUNI would have the authority to effect

any changes to the quality and terms of employees’ employment, including changing their

schedule, compensation, or terminating or hiring such employees. Defendant ZEFFOUNI had the

power and authority to supervise and control supervisors of Plaintiff, FLSA Collective Plaintiffs,

and Class members and could reprimand employees.

       10.     At all relevant times, Corporate Defendant was and continues to be an “enterprise

engaged in commerce” within the meaning of the FLSA, NYLL and the Regulations thereunder.

       11.     At all relevant times, the work performed by Plaintiff, FLSA Collective Plaintiffs

and Class members was directly essential to the businesses operated by Defendants.

       12.     At all relevant times, Defendants employed at least eleven (11) employees within

the meaning of the FLSA and NYLL.




                                                3
Case 1:20-cv-06067-EK-RER Document 1 Filed 12/14/20 Page 4 of 17 PageID #: 4




                      FLSA COLLECTIVE ACTION ALLEGATIONS

       13.     Plaintiff brings claim for relief as a collective action pursuant to FLSA Section

16(b), 29 U.S.C. § 216(b), on behalf of all non-exempt employees (including but not limited to

cashiers, stock clerks, produce stockers, cleaners, porters, and baggers, among others) employed

by Defendants on or after the date that is six years before the filing of the Complaint in this case

as defined herein (“FLSA Collective Plaintiffs”).

       14.     At all relevant times, Plaintiff and the other FLSA Collective Plaintiffs are and have

been similarly situated, have had substantially similar job requirements and pay provisions, and

are and have been subjected to Defendants’ decisions, policies, plans, programs, practices,

procedures, protocols, routines, and rules, all culminating in a willful failure and refusal to pay

them proper compensation for all hours worked, due to a policy of time shaving. The claims of

Plaintiffs stated herein are essentially the same as those of other FLSA Collective Plaintiffs.

       15.     The claims for relief are properly brought under and maintained as an opt-in

collective action pursuant to §16(b) of the FLSA, 29 U.S.C. 216(b). The FLSA Collective Plaintiffs

are readily ascertainable. For purposes of notice and other purposes related to this action, their

names and addresses are readily available from the Defendants. Notice can be provided to FLSA

Collective Plaintiffs via first class mail to the last address known to Defendants.

                      RULE 23 CLASS ALLEGATIONS – NEW YORK

       16.     Plaintiff brings claim for relief pursuant to the Federal Rules of Civil Procedure

(“FRCP”) Rule 23, on behalf of all non-exempt employees (including but not limited to cashiers,

stock clerks, produce stockers, cleaners, porters, and baggers, among others), employed by

Defendants on or after the date that is six years before the filing of the Complaint in this case as

defined herein (the “Class Period”).




                                                 4
Case 1:20-cv-06067-EK-RER Document 1 Filed 12/14/20 Page 5 of 17 PageID #: 5




       17.     All said persons, including Plaintiff, are referred to herein as the “Class.” The Class

members are readily ascertainable. The number and identity of the Class members are

determinable from the records of Defendants. The hours assigned and worked, the position held,

and rates of pay for each Class member may also be determinable from Defendants’ records. For

purposes of notice and other purposes related to this action, their names and addresses are readily

available from Defendants. Notice can be provided by means permissible under FRCP 23.

       18.     The proposed Class is so numerous that a joinder of all members is impracticable,

and the disposition of their claims as a class will benefit the parties and the Court. Although the

precise number of such persons is unknown because the facts on which the calculation of that

number rests presently within the sole control of Defendants, there is no doubt that there are more

than forty (40) members of the Class.

       19.     Plaintiff’s claim is typical of those claims, which could be alleged by any member

of the Class, and the relief sought is typical of the relief, which would be sought by each member

of the Class in separate actions. All the Class members were subject to the same Defendants’

corporate practices of (i) failing to pay proper wages, including those due to time shaving, (ii)

failing to provide Class members with proper wage statements with every payment of wages, and

(iii) failing to properly provide wage notices to Class members, at date of hiring and annually, per

requirements of the NYLL (iv) failing to provide proper frequency of pay under NYLL 191.

Defendants' company-wide policies and practices affected all Class Members similarly, and

Defendants benefited from the same type of unfair and/or wrongful acts as to each Class member.

       20.     Defendants’ corporate-wide policies and practices affected all Class members

similarly, and Defendants benefited from the same type of unfair and/or wrongful acts as to each

Class member. Plaintiff and other Class members sustained similar losses, injuries and damages




                                                 5
Case 1:20-cv-06067-EK-RER Document 1 Filed 12/14/20 Page 6 of 17 PageID #: 6




arising from the same unlawful policies, practices and procedures.

       21.     Plaintiff is able to fairly and adequately protect the interests of the Class and have

no interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced and

competent in both class action litigation and employment litigation, and have previously

represented plaintiffs in wage and hour cases.

       22.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy, particularly in the context of the wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a large number of similarly situated

persons to prosecute common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because losses, injuries and damages suffered by each of the individual Class members are small

in the sense pertinent to a class action analysis, the expenses and burden of individual litigation

would make it extremely difficult or impossible for the individual Class members to redress the

wrongs done to them. On the other hand, important public interests will be served by addressing

the matter as a class action. The adjudication of individual litigation claims would result in a great

expenditure of Court and public resources; however, treating the claims as a class action would

result in a significant saving of these costs. The prosecution of separate actions by individual

members of the Class would create a risk of inconsistent and/or varying adjudications with respect

to the individual members of the Class, establishing incompatible standards of conduct for

Defendants and resulting in the impairment of class members’ rights and the disposition of their

interests through actions to which they were not parties. The issues in this action can be decided

by means of common, class-wide proof. In addition, if appropriate, the Court can, and is




                                                  6
Case 1:20-cv-06067-EK-RER Document 1 Filed 12/14/20 Page 7 of 17 PageID #: 7




empowered to, fashion methods to efficiently manage this action as a class action.

       23.      Defendants and other employers throughout the state violate the NYLL. Current

employees are often afraid to assert their rights out of fear of direct or indirect retaliation. Former

employees are fearful of bringing claims because doing so can harm their employment, future

employment, and future efforts to secure employment. Class actions provide class members who

are not named in the Complaint a degree of anonymity, which allows for the vindication of their

rights while eliminating or reducing these risks.

       24.      There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including:

             a) Whether Defendants employed Plaintiff and the Class members within the meaning

                of the New York law;

             b) What are and were the policies, practices, programs, procedures, protocols and

                plans of Defendants regarding the types of work and labor for which Defendants

                did not properly pay Plaintiff and Class members;

             c) At what common rate, or rates subject to common methods of calculation, were and

                are Defendants required to pay Plaintiffs and Class members for their work;

             d) Whether Defendants properly compensated Plaintiffs and Class members for all

                hours worked under state and federal law;

             e) Whether Defendants caused time-shaving by paying Plaintiffs and Class members

                only for those hours which they were scheduled to work, rather than for the actual

                hours that they worked;

             f) Whether Defendants provided to Plaintiffs and Class members annual wage

                notices, as required under the NYLL; and




                                                    7
Case 1:20-cv-06067-EK-RER Document 1 Filed 12/14/20 Page 8 of 17 PageID #: 8




              g) Whether Defendants improperly retaliated against Plaintiffs and Class members as

                 required by NYLL.

              h) Whether Defendants paid employees at proper intervals as required by NYLL.

                                     STATEMENT OF FACTS

Wage and Hour Claims

        25.      On or about November 2018, Plaintiff CAPPADORA was hired by Defendants to

work as a produce stocker at Defendants’ wholesale club located at 3250 Vernon Blvd., Queens,

NY 11106. In or around September 22, 2020, Plaintiff was terminated from his position.

        26.      From the start of his employment until January 2019, Plaintiff CAPPADORA was

compensated at a rate of fourteen dollars ($14.00) per hour. From January 2019 until October

2019, Plaintiff CAPPADORA was compensated at a rate of fifteen dollars ($15.00) per hour. From

October 2019 until April 2020, Plaintiff CAPPADORA was compensated at a rate of sixteen dollar

($16.00) per hour. From April 2020 until end of his employment, Plaintiff CAPPADORA was

compensated at a rate of seventeen dollars ($17.00) per hour. Throughout his employment,

Plaintiff would be paid on a bi-weekly basis.

        27.      During his employment, Plaintiff’s paystubs would consistently show that he was

being underpaid between eight (8) and twenty-five (25) hours.

        28.      Plaintiff performed substantial off the clock work for which he was never

compensated. Plaintiff was required to clock in at his scheduled start time each day, but prior to

clocking-in, as part of his duties would, he would travel across the picking up garbage, clean, and

getting ready for his shift.




                                                 8
Case 1:20-cv-06067-EK-RER Document 1 Filed 12/14/20 Page 9 of 17 PageID #: 9




        29.    Plaintiffs and other employees were expected to be clocked out, but expected to

working, for approximately one and one-half (1.5) hour per week. Plaintiff and other employees

were not paid for this off the clock work.

Retaliation

        30.    In or around January 2020, Plaintiff CAPPADORA called Local 1500, a union, to

unionize Defendant COSTCO for the purposes of addressing the above wage and hour issues.

        31.    After calling Local 1500 to unionize, Plaintiff organized a group chat with other

employees, about a dozen, to discuss potential unionization.

        32.    Subsequent to beginning this group chat, management began retaliating against

Plaintiff.

        33.    Management retaliated by stalking and harassing the Plaintiff.

        34.    Defendants would stalk and harass Plaintiff around his employment, even going so

far as sticking thumbtacks into his bike wheels on more than one occasion.

        35.    Defendants took adverse employment action against Plaintiff by denying him

promotions and full-time employment.

        36.    In September 2020, Plaintiff CAPPADORA was then retaliated against for making

lawful complaints about his pay schedule and his lawful attempt to unionize, under the pretext of

being terminated due to a singular customer complaint.

Claims Pursuant to NYLL 191(a)

        37.    Plaintiffs reallege and reaver Paragraphs 1-37 of this Collective and Class Action

Complaint as if fully set forth herein.




                                                9
Case 1:20-cv-06067-EK-RER Document 1 Filed 12/14/20 Page 10 of 17 PageID #: 10




        38.    While employed by Defendants, Plaintiffs and FLSA Collective Plaintiffs and

Class Members were never paid weekly, and therefore did not receive their wages within seven

(7) days of the end of the week in which that pay was earned, in violation of NYLL § 191(1)(a)(i).

        39.    Plaintiffs, as a waiter and busboy fall under the definition of manual worker under

the NYLL and must receive his wages weekly. See NYLL § 191(1)(a)(i).

        40.    Throughout the relevant period, Defendants paid Plaintiffs and Class Members

earned wages once every three weeks.

        41.    Due to these unlawful acts of Defendants, Plaintiff suffered in an amount not

presently ascertainable of liquidated damages. In addition, Plaintiff is entitled to reasonable

attorneys' fees, statutory penalties and costs and disbursements of the action, pursuant to the

NYLL.

        42.    Plaintiffs retained Lee Litigation Group, PLLC to represent Plaintiff and the Class

in this litigation and have agreed to pay the firm a reasonable fee for its services.

                                    STATEMENT OF CLAIM

                                             COUNT I

                  VIOLATION OF THE FAIR LABOR STANDARDS ACT

        43.    Plaintiffs reallege and reaver Paragraphs 1 through 42 of this Class and Collective

Action Complaint as if fully set forth herein.

        44.    At all relevant times, Defendants were and continue to be employers engaged in

interstate commerce and/or the production of goods for commerce within the meaning of the

FLSA, 29 U.S.C. §§ 206(a) and 207(a). Further, Plaintiffs and FLSA Collective Plaintiffs are

covered individuals within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).




                                                  10
Case 1:20-cv-06067-EK-RER Document 1 Filed 12/14/20 Page 11 of 17 PageID #: 11




       45.     At all relevant times, Defendants employed Plaintiffs and FLSA Collective

Plaintiffs within the meaning of the FLSA.

       46.     At all relevant times, each Corporate Defendants had gross annual revenues in

excess of $500,000.

       47.     At all relevant times, the Defendants engaged in a policy of time-shaving, including

refusing to compensate Plaintiffs and FLSA Collective Plaintiffs for all of their hours worked.

       48.     Plaintiffs are in possession of certain records concerning the number of hours

worked by Plaintiffs and FLSA Collective Plaintiffs and the actual compensation paid to Plaintiffs

and FLSA Collective Plaintiffs. Further records concerning these matters should be in the

possession and custody of the Defendants. Plaintiffs intend to obtain all records by appropriate

discovery proceedings to be taken promptly in this case and, if necessary, will then seek leave of

Court to amend this Complaint to set forth the precise amount due.

       49.     Defendants knew of and/or showed a willful disregard for the provisions of the

FLSA as evidenced by their failure to compensate Plaintiffs and FLSA Collective Plaintiffs for all

hours worked when Defendants knew or should have known such was due.

       50.     Defendants failed to properly disclose or apprise Plaintiffs and FLSA Collective

Plaintiffs of their rights under the FLSA.

       51.     As a direct and proximate result of Defendants’ willful disregard of the FLSA,

Plaintiffs and FLSA Collective Plaintiffs are entitled to liquidated (i.e., double) damages pursuant

to the FLSA.

       52.     Due to the intentional, willful and unlawful acts of Defendants, Plaintiffs and FLSA

Collective Plaintiffs suffered damages in an amount not presently ascertainable of unpaid wages,

including those resulting from time-shaving, and an equal amount as liquidated damages.




                                                11
Case 1:20-cv-06067-EK-RER Document 1 Filed 12/14/20 Page 12 of 17 PageID #: 12




       53.     Plaintiffs and FLSA Collective Plaintiffs are entitled to an award of their reasonable

attorneys’ fees and costs pursuant to 29 U.S.C. §216(b).

                                            COUNT II

                     VIOLATION OF THE NEW YORK LABOR LAW

       54.     Plaintiffs reallege and reaver Paragraphs 1 through 53 of this Class and Collective

Action Complaint as if fully set forth herein.

       55.     At all relevant times, Plaintiffs and Class members were employed by the

Defendants within the meaning of the NYLL, §§2 and 651.

       56.     At all relevant times, the Defendants engaged in a policy of time-shaving, refusing

to compensate Plaintiffs and Class members for all of their hours that they worked each week.

       57.     Defendants failed to properly notify employees of their overtime pay rate, in direct

violation of the NYLL.

       58.     Defendants failed to provide a proper wage and hour notice, at the date of hiring

and annually thereafter, to all non-exempt employees per requirements of the NYLL.

       59.     Defendants failed to provide proper wage statements with correct payment as

required by NYLL § 195(3).

       60.     Due to the Defendants’ NYLL violations, Plaintiffs and Class members are entitled

to recover from Defendants their unpaid wages, resulting from time shaving, damages for

unreasonably delayed payments, reasonable attorneys’ fees, liquidated damages, statutory

penalties and costs and disbursements of the action, pursuant to NYLL.




                                                 12
Case 1:20-cv-06067-EK-RER Document 1 Filed 12/14/20 Page 13 of 17 PageID #: 13




                                          COUNT III

             RETALIATION UNDER THE FAIR LABOR STANDARDS ACT

       61.     Plaintiff CAPPADORA realleges and reavers Paragraphs 1 through 60 of this

Complaint as if fully set forth herein.

       62.     Defendants retaliated against Plaintiff CAPPADORA after he tried to unionize

Defendant COSTCO. Defendants then retaliated against Plaintiff CAPPADORA by terminating

his employment after he complained of Defendants’ improper employment policies.

       63.     Defendants’ actions constitute a violation of 29 U.S.C. § 215(a)(3).

       64.     Plaintiff CAPPADORA’s employment was compromised as a result of Defendants’

retaliatory actions. Plaintiff CAPPADORA was also denied promotion opportunities.

       65.     Plaintiff CAPPADORA suffered mental distress, including high levels of stress and

anxiety, which includes therapy treatment.

       66.     Plaintiff CAPPADORA suffered further from Defendants’ cancelling his Costco

Membership, and insurance.

       67.     Due to Defendants’ retaliation under the FLSA, Plaintiff CAPPADORA is entitled

to recover from Defendants compensatory damages and punitive damages and all other penalties

the Court deems appropriate.

                                             COUNT IV

                 RETALIATION UNDER THE NEW YORK LABOR LAW

       68.     Plaintiff CAPPADORA realleges and reavers Paragraphs 1 through 67 of this

Complaint as if fully set forth herein.




                                                13
Case 1:20-cv-06067-EK-RER Document 1 Filed 12/14/20 Page 14 of 17 PageID #: 14




       69.     Defendants retaliated against Plaintiff CAPPADORA after he tried to unionize

Defendant COSTCO. Defendants then retaliated against Plaintiff CAPPADORA by terminating

his employment after he complained of Defendants’ improper employment policies.

       70.     Defendants’ actions constitute a violation of NYLL § 215(1)(a)(i).

       71.     Plaintiff CAPPADORA’s employment was compromised as a result of Defendants’

retaliatory actions. Plaintiff CAPPADORA was also denied promotion opportunities.

       72.     Plaintiff CAPPADORA suffered mental distress, including high levels of stress and

anxiety, which includes therapy treatment.

       73.     Plaintiff CAPPADORA suffered further from Defendants’ cancelling his Costco

Membership, and insurance.

       74.     Due to Defendants’ retaliation under the NYLL, Plaintiff is entitled to recover from

Defendants compensatory damages and punitive damages and all other penalties the Court deems

appropriate.

                                             COUNT V

   VIOLATION OF THE NEW YORK CITY FAIR WORKWEEK LAW (NEW YORK

                                          LABOR LAW 191)

       75.     Plaintiff CAPPADORA realleges and reavers Paragraphs 1 through 74 of this

Complaint as if fully set forth herein.

       76.     At all relevant times, Plaintiff was employed by Defendants within the meaning of

the NYLL 2 and 651.

       77.     At all relevant times, Defendants willfully violated Plaintiffs rights by failing to

pay Plaintiffs and Class Members their wages in a timely manner as mandated by NYLL 191.




                                                14
Case 1:20-cv-06067-EK-RER Document 1 Filed 12/14/20 Page 15 of 17 PageID #: 15




       78.      Defendants failed to pay Plaintiff and Class Members weekly, and therefore did

not receive failed to pay Plaintiff and Class Members wages within seven (7) days of the end of

the week in which that pay was earned, in violation of NYLL § 191(1)(a)(i).

       79.      Plaintiffs, as a stocker fall under the definition of manual worker under the NYLL

§ 191(1)(a)(i) and must receive his wages weekly.

       80.      Throughout the relevant period, Defendants improperly paid Plaintiffs and Class

Members earned wages once every three weeks in violation of NYLL.

       81.      Plaintiffs retained Lee Litigation Group, PLLC to represent Plaintiff and the Class

in this litigation and have agreed to pay the firm a reasonable fee for its services.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff on behalf of himself, FLSA Collective Plaintiffs and Class

members, respectfully request that this Court grant the following relief:

             a. A declaratory judgment that the practices complained of herein are unlawful under

                the FLSA and the NYLL;

             b. An injunction against Defendants and their officers, agents, successors, employees,

                representatives and any and all persons acting in concert with them as provided by

                law, from engaging in each of the unlawful practices, policies and patterns set forth

                herein;

             c. An award of compensatory and punitive damages and all other penalties the Court

                deems appropriate as a result of Defendants’ unlawful retaliation against Plaintiff

                under 29 U.S.C. § 215(a)(3) and NYLL § 215;

             d. An award of prejudgment and post judgment interest, costs and expenses of this

                action together with reasonable attorneys’ and expert fees and statutory penalties;



                                                  15
Case 1:20-cv-06067-EK-RER Document 1 Filed 12/14/20 Page 16 of 17 PageID #: 16




         e. An order directing Defendants to take steps as may be necessary to prevent and

            remedy employment retaliation and the patterns or practices of retaliation in

            employment identified above;

         f. An award of unpaid minimum wage due under the NYLL and the FLSA;

         g. An award of statutory penalties as a result of Defendants' failure to comply with the

            FLSA and NYLL wage notice and wage statement requirements;

         h. An award of liquidated damages as a result of Defendants' willful failure to pay the

            lawful minimum wage pursuant to the FLSA and NYLL;

         i. An award of liquidated damages as a result of Defendants' willful failure to pay

            employees timely under NYLL;

         j. An award of back pay, compensatory damages, and statutory penalties as a result

            of Defendants' retaliatory conduct under the FLSA NYLL;

         k. An award of compensatory damages for physical and emotional suffering as a result

            of Defendants' unlawful discriminatory practices, under the NYSHRL and

            NYCHRL;

         l. An award of punitive damages for Defendants' unlawful discriminatory practices

            under the NYCHRL,

         m. An award of pre-judgment and post-judgment interest, costs and expenses of this

            action together with reasonable attorneys' and expert fees;

         n. Designation of Plaintiff as Representatives of the FLSA Collective Plaintiffs;

         o. Designation of this action as a class action pursuant to FRCP 23;

         p. Designation of Plaintiff as Representatives of the Class; and

         q. Such other and further relief as this Court deems just and proper.




                                              16
Case 1:20-cv-06067-EK-RER Document 1 Filed 12/14/20 Page 17 of 17 PageID #: 17




            r. An award of liquidated damages as a result of Defendants' willful failure to pay

                employees timely under NYLL.


                                               JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury on all issues so triable as of right by jury.


Dated: December 14, 2020

                                                          Respectfully submitted,
                                                          By:   /s/ C.K. Lee
                                                                C.K. Lee, Esq.

                                                          LEE LITIGATION GROUP, PLLC
                                                          C.K. Lee (CL 4086)
                                                          Anne Seelig (AS 3976)
                                                          148 West 24th Street, 8th Floor
                                                          New York, NY 10011
                                                          Tel.: 212-465-1188
                                                          Fax: 212-465-1181
                                                          Attorneys for Plaintiff,
                                                          FLSA Collective Plaintiff and the Class




                                                     17
